In re Lee, Shirley; Lee, Tang Ching; ABC Insurance Co.; Royal China Inc.; *565DEF Insurance Co.; Royal Place Inc.; XYZ Insurance Co.; Applying for Writ of Certio-rari and/or Review; to the Court of Appeal, Fifth Circuit, Number 86-CA-264; Parish of Jefferson 24th Judicial District Court Div. “I” Number 300-955.
Prior report: 497 So.2d 1072 (La.App. 1986)
Writ granted. Judgments reversed. New trial ordered. Plaintiff/respondent’s judgment in the district court was effectively by default. Under the peculiar circumstances defendant/relator, who sought relief after submission of the case but before judgment was signed, should have been allowed to reopen the case for presentation of evidence or should have been granted a new trial after judgment in the. district court.
DIXON, C.J., and WATSON and COLE, JJ., dissent and would deny.
DIXON, C.J., is of the opinion that the trial judge did not err, and that relator has never shown that he has any defense to plaintiffs claims.